Opinion filed June 7, 2007 















 








 




Opinion filed June 7, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00238-CV 
                                                     __________
 
                      WILLIAMSON
TEXAS RANCH,
L.L.C., Appellant
 
                                                             V.
 
                           CROTON
CREEK RANCH, L.L.C., Appellee
 

 
                                          On
Appeal from the 50th District Court
 
                                                           Knox
  County, Texas
 
                                                     Trial
Court Cause No. 9032
 

 
                                             M
E M O R A N D U M   O P I N I O N
Williamson Texas Ranch, L.L.C. has filed in this
court a motion to dismiss its appeal.  In
its motion, Williamson states that the parties have fully and finally compromised
and settled their dispute.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
June 7, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J